DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to because in Fig. 2A the reference numbers on the right hand side of the drawing do not line up with the correct markings. The 230-1 and 230-M references should all be shifted down to match with the lines pointing to the memory blocks.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
While it is not a requirement, the drawings would be much more useful if they contained word labels for each of the elements rather than only being identified by reference numbers which require repeated reference to the specification in order to determine what each element is.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-30,32, and 37-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is rejected because it is not clear what is meant by “configured coupled” on line 8. It seems like one or the other of coupled or configured would be correct. Or perhaps something like “a second interface portion is configured to be coupled to…”
Claims 22-30 are rejected because they depend on claim 21.
Claim 32 is rejected based on lack of positive antecedent basis of “the respective packetizer/depacketizer” on lines 2-3. There is no requirement stated in either claim 31 or 32 that the interface components are identical or that they each include a respective packetizer/depacketizer. 
Claim 37 is rejected because it is not clear what is meant by “configured coupled” on line 8. It seems like one or the other of coupled or configured would be correct. Or perhaps something like “a second interface portion is configured to be coupled to…”


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,922,247 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claim covers all of the limitations in the application claim.
	Claim 12 of U.S. Patent No. 10,922,247 B2 contains every element of claim 31 of the instant application, and as such anticipates claim 31 of the instant application. Claims of the instant application therefore are not patentably distinct from the earlier patent claims and as such are unpatentable over obviousness-type double patenting. A later application/patent claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).” ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (Decided: May 30, 2001).

“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is “anticipated” by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4. This court’s predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” In re Goodman 29 USPQ2d 2010 (Fed. Cir. 1993).



‘247 Patent
31. (New) A method, comprising: deserializing, via a first interface portion of an interface component, a series of packets received from a controller; and depacketizing, via a packetizer/depacketizer of the interface component, the packets of the deserialized series of packets; wherein the interface component is one of a plurality of interface components coupled to the controller through respective channels; and Page 6 of 10INTERFACE COMPONENTS Preliminary Amendment dated February 16, 2021 wherein the plurality of interface components are coupled to respective groups of memory devices via respective channels.
12. A method, comprising: deserializing, via an interface of an interface component, a series of packets received from a first controller; and depacketizing, via a packetizer/depacketizer, the packets of the deserialized series of packets; wherein the interface component is one of a plurality of interface components coupled to the first controller through respective channels; and wherein each interface component of the plurality of interface components comprises a respective second controller and is coupled to a respective plurality of memory devices.


There are some minor differences in the claims as noted above. The application claim inclusion of “a first interface portion of” would be inherent in the patent claim in that the deserializing would be done by some first component. 
The application claim also recites that the packetizer/depacketizer is “of the interface component” which is not included in the patent claim. However, since the depacketizig is done following the deserializing in the interface component the fact that the depacketizer is part of the interface component would also be evident.
While the patent claim does not use the word “groups” it does state that the plurality of interface components are coupled to a respective plurality of memory devices. Since they are connected to multiple memory devices it would obviously be a group of memory devices.
The application claim also includes the limitation that the memory devices are coupled to the interface components via respective channels. While the patent claim does not use this phrase, the fact that the components are coupled respective pluralities of memory devices implies that this is accomplished via channels.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-24,27-29, and 31-34 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by D’Abreu et al., U.S. Pat. App. Pub. No. 2013/0007350 A1.
D’Abreu shows a bridge used to connect between a controller and flash memory devices to offload various functions from the controller to the intermediary bridge. Applicant discusses this offloading of functionality to the intermediary component interfaces as being part of their invention.
As per claim 21, D’Abreu shows a system, comprising: a controller (106  or 302) configured to communicate with a plurality of memory devices (304,306,308,310) via a plurality of channels (352); and an interface component (108 or 312 or 314) comprising: a first interface portion (214) coupled to the controller via a particular one of the plurality of channels (216), wherein the first interface portion is configured to deserialize packets received from the controller (paragraph [0039]); and a second interface portion (210) configured coupled to a number of memory devices of the plurality of memory devices via multiple channels (as shown in figs. 3-5, each of the NAND smart bridges are connected to multiple memory dies via separate channels). D’Abreu shows all of the elements recited in claim 21.

As for claim 23, the argument for claim 21 applies. D’Abreu also shows that the controller comprises a memory controller of a storage system (106 or 302). D’Abreu shows all of the elements recited in claim 23.
As for claim 24, the argument for claim 21 applies. D’Abreu also shows that the interface component further comprises an error correction component configured to correct data read from the number of memory devices prior to providing the data to the controller (228 or 344 or 346 and paragraphs [0039-0041,0045]). D’Abreu shows all of the elements recited in claim 24.
As for claim 27, the argument for claim 21 applies. D’Abreu also shows that the interface component is one of a plurality of interface components, wherein each one of the plurality of interface components is coupled to a respective one of the plurality of channels (312 and 314). D’Abreu shows all of the elements recited in claim 27.
As for claim 28, the argument for claim 21 applies. D’Abreu also shows that the interface component comprises an application specific integrated circuit (figs. 3-5). D’Abreu shows all of the elements recited in claim 28.
As for claim 29, the argument for claim 21 applies. D’Abreu also shows that the first interface portion is coupled to the controller via a first bus (216), and wherein the second interface portion is coupled to the number of memory devices via a second bus (as shown in figs. 2-5). D’Abreu shows all of the elements recited in claim 29.
As per claim 31, D’Abreu shows a method, comprising: deserializing, via a first interface portion of an interface component, a series of packets received from a controller (paragraph [0039]); and depacketizing, via a packetizer/depacketizer of the interface component, the packets of the deserialized series of packets (paragraph [0039] where the received deserialized 
As for claim 32, the argument for claim 31 applies. D’Abreu also shows that each one of the plurality of interface components comprises a respective processor configured to control the respective packetizer/depacketizer (212). D’Abreu shows all of the steps recited in claim 32.
As for claim 33, the argument for claim 31 applies. D’Abreu also shows that each one of the plurality of interface components comprises an error correction engine (228 or 344 or 346) configured to correct errors read from the corresponding group of memory devices (paragprahs [0039-0041,0045]). D’Abreu shows all of the steps recited in claim 33.
As for claim 34, the argument for claim 31 applies. D’Abreu also shows that each one of the plurality of interface components comprises a respective second interface portion configured to serialize parallel signals received thereto (SerDes 214). D’Abreu shows all of the steps recited in claim 34.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 25 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Abreu in view of Margalit et al., U.S. Pat. No. 9,846,661.
It is noted that both Margalit and D’Abreu show memory control systems. In Margalit a hierarchy of controllers arranged in a tree structure connects a host or server to flash memory devices. 
As for claim 25, the argument for claim 21 applies. While D’Abreu is directed to a memory control system, they do not specifically show that the interface component further comprises a wear-leveling component to control wear-leveling operations performed on the number of memory devices. 
Margalit also shows that the interface component further comprises a wear-leveling component to control wear-leveling operations performed on the number of memory devices (col.4, line 59 – col.5, line 4).
It would have been obvious to one of ordinary skill in the art at the time of filing of the application to provide wear-leveling control as shown by Margalit in the system of D’Abreu in order to extend the life of the memory devices.

Margalit also shows that each one of the plurality of interface components comprises a respective wear-leveling component configured to perform wear- leveling operations on the corresponding group of memory devices (col.4, line 59 – col.5, line 4).
It would have been obvious to one of ordinary skill in the art at the time of filing of the application to provide wear-leveling control as shown by Margalit in the system of D’Abreu in order to extend the life of the memory devices.

Claims 26 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Abreu in view of what was well known in the art.
As for claim 26, the argument for claim 21 applies. D’Abreu does not specifically show that the interface component is configured to control garbage collection operations performed on the number of memory devices. However Official Notice is taken that garbage collection is a typical function performed in memory systems. Since D’Abreu shows offloading functions from the controller to the bridge/interface, it would have been obvious to one of ordinary skill in the art at the time of filing of the application to provide garbage collection capabilities in the interface which are well known in the art in the system of D’Abreu to optimize memory performance.

As for claim 36, the argument for claim 31 applies. D’Abreu does not specifically show that each one of the plurality of interface components comprises a respective processor configured to control overprovisioning operations performed on the corresponding group of memory devices. However Official Notice is taken that overprovisioning control is a typical function performed in memory systems. Since D’Abreu shows offloading functions from the .

 Allowable Subject Matter
Claims 37-40 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to independent claim 37, the prior art does not show the limitations of “a second interface component coupled in series with the first interface component, wherein the second interface component is coupled to a second number of memory devices of the plurality of memory devices via multiple channels.” 
While D’Abreu shows two of the interface components for controlling multiple memory dies, the interfaces are connected in parallel, not in series.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference to Chung et al. shows reducing a load in a nonvolatile memory interace.
Feldman et al. shows multiple channels accessing memory devices.
Bahirat shows controlling multiple memory channels.
Tremaine
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623. The examiner can normally be reached M-Th 8:00-18:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 /GLENN A. AUVE/             Primary Examiner, Art Unit 2186